IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,972-01


EX PARTE RICARDO ROMERO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 52,802-C IN THE 89th DISTRICT COURT

FROM WICHITA COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of kidnapping and
sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because he pled guilty under the erroneous
belief that he would be eligible to attend boot camp.  
	Based on the record in this case, the trial court finds, and the State agrees, that Applicant's
plea in this case was rendered involuntary due to a subsequent determination by prison officials that
Applicant was not eligible to attend boot camp.  Applicant is entitled to relief.  Ex parte Huerta, 692
S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. 52,802-C in the 89th  District Court of Wichita
County is set aside, and Applicant is remanded to the custody of the Sheriff of Wichita County to
answer the charges as set out in the indictment.  The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: August 21, 2013
Do not publish